DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12-03-2020 has been entered and considered.
Claims 1-20 are pending in the current application.
Claims 1-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chauncey et al (US 2009/0304095) in view of Afkhami et al (US 2015/0222371) and further in view of Sundstrom et al (US 2014/0148112). Hereinafter referred to as Chauncey, Afkhami, and Sundstrom.
Regarding claims 1 and 11, Chauncey discloses a method, comprising: in a communication device receiving radio frequency (RF) signals (see figure 2, element 34: a device receives wireless signals from other devices in a network); processing the received RF signals (see figure 2, element 34: wireless device receives intended signals from another device in a network); determining when said test signals and one or more other signals different than the received RF signals (see figure 2: element 40: communication device is capable of detecting interfereing signals), cause interference to said received RF signals, wherein said interference is unrelated to said assessing based on said at least one criterion (see figure 2: element 40: communication device is capable of detecting interfereing signals); and applying one or more cancellation adjustments, during processing of the RF signals, for mitigating effects of said interference (see at least figure 2, element 42 and paragraphs [0037]-[0038]).
Chauncey discloses all the limitations of the claimed invention with the exception that the self-interfering signal type is a injected test signals configured for assessing performance of said communication device in accordance with at least one criterion. However, Afkhami, from the same field of endeavor, teaches injecting test signals configured for assessing performance of said communication device in accordance with at least one criterion (see at least figure 2 and paragraphs [0035]-[0036]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Afkhami, as indicate, into the communication method of Chauncey for the purpose of improving performance and avoiding interference.
Chauncey in view of Afkhami discloses all the limitations of the claimed invention with the exception that the communication device determines that the processed RF signals comply with the at least one criterion in view of the injected test signals. However, Sundstrom, from the same field of endeavor, teaches injecting test signals to determine that the processed RF signals comply with the at least one criterion in view of the injected test signals (see at least paragraph [0069]-[0071]: the RF signal should not interfere with the test signal and the receiving device manipulate the test signal to avoid intereference). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Sundstrom, as indicated, into the communication method of Chauncey in view of Afkhami for the purpose of improving performance.
Chauncey in view of Afkhami  and further in view of Sundstrom discloses all the limitations of the claimed invention with the exception that RF signal has a QAM scheme that is greater than 256QAM. However, it is well known in the art (WiMAX, ) to achieve a variety of high QAM schemes (https://www.rfwireless-world.com/Terminology/Difference-between-512QAM-vs-1024QAM-vs-2048QAM-vs-4096QAM.html) as a matter of design choice for a person of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to use any obtuse high QAM scheme in order to achieve higher data rate (Helps achieve high data rate as more number of bits are carried by one carrier. Due to this it has become popular in modern wireless communication system such as WiMAX, LTE, LTE-Advanced etc. It is also used in latest WLAN technologies such as 802.11n 802.11 ac, 802.11 ad etc).
Regarding claims 4 and 14. Chauncey in view of Afkhami and further in view of Sundstrom discloses a method wherein said interference comprises intermodulation (IM) related interference or distortion (Afkhami: see at least figure 2).
Regarding claims 9 and 19. Chauncey in view of Afkhami and further in view of Sundstrom discloses a method wherein the at least one criterion is based on requirements set forth by a particular organization (Afkhami: see at least paragraph [0045]-[0046]).
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauncey in view of Afkhami in view of Sundstrom and further in view of Hatcher et al (US 2002/0160740). Hereinafter referred to as Hatcher.
Regarding claims 2 and 12. Chauncey in view of Afkhami in view of Sundstrom discloses all the limitations of the claimed invention with the exception of one or more other signals comprise blockers and/or transmit leakage based signals. However, Hatcher, from the same field of endeavor, teaches detecting interference caused by other .
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauncey in view of Afkhami in view of Sundstrom and further in view of Wachs et al (US 5,731,993). Hereinafter referred to as Wachs.
Regarding claims 3 and 13. Chauncey in view of Afkhami in view of Sundstrom discloses all the limitations of the claimed invention with the exception that the test signals comprise continuous wave (CW) signals. However, Wachs, from the same field of endeavor, teaches test signals comprise continuous wave (CW) signals (see at least Col.3, lines 63-67). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Wachs, as indicated, into the interference mitigation method of Chauncey in view of Afkhami in view of Sundstrom for the purpose of minimizing interference.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauncey in view of Afkhami in view of Sundstrom and further in view of Kleinerman et al (US 6,470,047). Hereinafter referred to as Kleinerman.
Regarding claims 5 and 15, Chauncey in view of Afkhami in view of Sundstrom discloses all the limitations of the claimed invention with the exception of applying analog-to-digital conversion to said received RF signals; determining linear compensation based on said received RF signals, said test signals, and one or more other signals; and digitally .
Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauncey in view of Afkhami in view of Sundstrom and further in view of Fuller et al (US 2016/0302093). Hereinafter referred to as Fuller.
Regarding claims 6 and 16. Chauncey in view of Afkhami in view of Sundstrom discloses all the limitations of the claimed invention with the exception of adaptively configuring said test signals based on characteristics of said received RF signals. However, Fuller, from the same field of endeavor, teaches adaptively configuring said test signals based on characteristics of said received RF signals (see at least paragraph [0132]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Fuller into the communication method of Chauncey in view of Afkhami in view of Sundstrom for the purpose of improving communication quality.
Regarding claims 7 and 17. Chauncey in view of Afkhami in view of Sundstrom and further in view of Fuller discloses a method wherein said adaptive configuring Afkhami: see at least paragraphs [0053]-[0055]).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauncey in view of Afkhami in view of Sundstrom in view of Fuller and further in view of Hwang (US 2015/0212210).
Regarding claims 8 and 18. Chauncey in view of Afkhami in view of Sundstrom and further in view of Fuller discloses all the limitations of the claimed invention with the exception that the particular power ratio criterion comprises being at least 30 dBc above said received RF signals. However, Hwang, from the same field of endeavor teaches setting signal to satisfy a specific ratio (see paragraph [0055]). Thus, it would have been a matter of design choice to set the particular power ratio criterion to at least 30 dBc above said received RF signals. Since applicant did now show that particular power ratio criterion comprises being at least 30 dBc above said received RF signals solves any specific stated problem then the ratio could be set to any value by a person of ordinary skill in the art.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauncey in view of Afkhami in view of Sundstrom in view of Wachs and further in view of Chapman et al (US 2019/0173593, hereinafter referred to as Chapman).
Regarding claims 10 and 20. Chauncey in view of Afkhami in view of Sundstrom discloses all the limitations of the claimed invention with the exception that the organization is the European Telecommunications Standards Institute (ETSI), and said requirements comprise: said test signals comprising continuous wave (CW) signals; said continuous wave (CW) signals being adaptively configured based on said received RF .
Response to Arguments
Applicant's arguments filed 12-03-2020 have been fully considered but they are not persuasive.
Applicants’ representative argues that the official notice indicated in the previous office action is erroneous.
Examiner respectfully disagrees, in order to expedite prosecution, examiner indicated a prior art, https://www.rfwireless-world.com/Terminology/Difference-between-.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476